Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants Arguments/Amendments

Argument I(A) A person of ordinary skill in the art would not have been motivated to combine Markus, Liu, and Rubbert as alleged.

Applicants argue that Liu only teaches that osteoblast cells can adhere to and grow upon fluorapatite and not multi-phase materials such as a glass-ceramic composition with a first crystalline phase of lithium disilicate and a second crystalline phase that includes fluorapatite.  Liu does teach that fluorapatite can encourage osteoblast growth.  There is no evidence presented that the lithium disilicate would preclude growth.  Liu and Rubbert teach lithium disilicate material in dental restorations and such restorations support cell growth without being detrimental to cells in the mouth.  If fluorapatite is exposed in a structure, an osteoblast cell will be able to stick to it and grow.




Applicants argue that the lithium disilicate does not touch the gums.  However, in Figure 69, the pointed edges of 51020 (crown body/lithium disilicate) make contact with the gum and that region of the crown body is near the jaw bone.  Furthermore, the location of the lithium disilicate to bone and/or the gums is irrelevant since that is not a claimed limitation.  In the Rubbert reference, lithium disilicate is in an environment where liquid mediums such as saliva are present and where osteoblast cells reside.  There is no evidence that states that the osteoblast cells present are unable to grow on lithium disilicate.  

 
Applicants further argue, Rubbert never describes or suggests attaching cell attracting cytokines to the crown body portion of the dental prosthesis, or that the crown body portion can support osteoblast proliferation. There would be no reason for the crown body portion of the implant to include a material that supports osteoblast proliferation, because no bone is described or suggested by Rubbert to contact the crown body portion of the implant and osteoblasts are bone cells. Therefore, Rubbert fails to describe or suggest that osteoblasts can proliferate on lithium disilicate, let alone on a composition including a first phase including lithium disilicate and a second phase as presently claimed. Accordingly, a person of ordinary skill in the art would have had no reasonable way to predict whether or not the claimed multi-phase material would have exhibited biocompatibility with osteoblast cells.

The paragraph in question that involves attaching cytokines is paragraph 198 of Rubbert.  Paragraph 198 of Rubbert states, “In another embodiment of the invention, cells (including but not limited to autologous and/or allogenic cells) are attached or applied to the implant surface to be integrated.  For example, the cytokine material InductOss (Wyeth) attracts bone building cells (i.e. osteoblasts) to enhance osseointegration.”  The surface of the implant would be both the root and the crown bodies.  Paragraph 198 is not limiting the application of cytokines to only the root body.  Furthermore, the tips of the crown body shown in Figure 69 are very close to the jaw bone and appear to be touching the gum area; therefore, it would make sense to encourage osteoblast colonization in that particular area.


Argument I(B)  The present invention has properties that could not have reasonably been predicted from the cited references.  

Applicants further argue that the ability of osteoblast cells to growth on lithium disilicate is not an inherent feature because no cited reference describes or suggests a live osteoblast cell in contact with a composition that includes a first phase with lithium disilicate and a second phase, let alone proliferation of such cells on the material. 

Claim 19 is “A bioactive composition comprising a glass-ceramic composition comprising a first crystalline phase comprising lithium disilicate, and a second crystalline phase that is apatite, wollastonite, fluorapatite, cristobalite, B-quartz, lithiophosphate, or a combination therefore; and at least one live osteoblast cell, wherein contacting the bioactive composition with a liquid medium produces proliferation of the osteoblast cell on the first crystalline phase and one the second crystalline phase.”  

The Markus reference also teaches a composition comprising lithium disilicate that is used in dental restorations.  The lithium disilicate in Markus would have the same inherent features as the claimed invention since it is the same thing.  The invention of Markus which includes the claimed lithium disilicate can be used not only crowns but also in bridges, inlays, onlays, veneers, facets, abutments, etc.  Furthermore, the lithium disilicate taught in Markus is in the mouth region where there is quite a bit of saliva and osteoblasts there naturally.   The claims do not preclude osteoblast cell attracting cytokines taught in Rubbert which can be attached to the implant.  Furthermore, Rubbert does not provide evidence/an indication that the osteoblast cells are precluded from growing on lithium disilicate.

Because the references cited in the rejections teach all the components of the composition, the claimed composition is taught by the prior art references.  Applicants have not amended the claims to the point where the claimed glass-ceramic composition with a first crystalline phase comprising lithium disilicate and a second crystalline phase are different from the glass-ceramic composition taught by Markus.  A person of ordinary skill in the art would have expected that the claimed composition would be able to support the growth of osteoblast cells since components of the glass-ceramic composition are known to support osteoblast growth.

Applicants argue that Ferreira, Kim, and Ning do not cure the deficiencies of Liu, Markus, and Rubbert.  These references remain valid teachings since Liu, Markus, and Rubbert are not deficient.  


Response to Applicants Instant Set of Claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Liu (The Effect of Novel Fluorapatite Surfaces on Osteoblast-Like Cell Adhesion, Growth, and Mineralization” Tissue Engineering, Part A, Volume 16, Number 9, 2010, and Rubbert (US 20120065756) 

Markus teaches a bioactive composition, comprising a glass-ceramic comprised of:  a first crystalline phase of lithium disilicate; and a second crystalline phase selected from the group consisting of Fluorapatite (Paragraphs 8, 12, 20) as in instant Claim12,
The invention of Markus is to be used in dental restorations (Paragraph 1).  Markus fails to teach the inclusion of osteoblast cells.  However, the presence of osteoblast cells would have been obvious based on the teachings of Liu.  An artisan would have expected osteoblasts to adhere and grow on fluorapatite material because Liu teaches that osteoblasts can successfully adhere to and grow upon fluorapatite (Abstract, Discussion Section Pages 2982-2983), as in instant Claim 12.
Neither Markus and/or Liu specifically mention the ability of lithium disilicate to support osteoblast growth.  However, ability of lithium disilicate to support osteoblast growth was well known and documented by Rubbert.  Rubbert teaches that dental implant material composed of lithium disilicate (Paragraph 291) can support the growth of osteoblast cells (Paragraph 198, Paragraph 202).  The bioactive dental composition taught by Markus has lithium disilicate and fluorapatite present.  It would be expected that such material would be able to support osteoblast growth because Liu teaches that fluorapatite can support osteoblast growth, and Rubbert teaches that lithium disilicate can support osteoblast growth as well.  The bioactive dental composition taught by Markus goes into the mouth (Abstract, Paragraph 1) of an individual wherein liquid mediums such as saliva and water are inherently present and available to support osteoblast growth.
Dependent Claims taught by EP2868634
The bioactive composition of claim 12,  wherein the glass-ceramic composition comprises a source of: 50 to 75 wt% SiO2 (Paragraph 13), 1 to 5 wt% AI2O3 (Paragraph 24),1 to 8 wt% P2O5 (Paragraph 16), 2  to 10 wt% CaO (Paragraph 18), 5 to 20 wt% Li2O (Paragraph 14), 0.5% to 8wt% Na2O (Paragraph 29), 0.5 to 8 wt% ZrO2 ( Paragraphs 26-27), 0.1 to 1.0 wt F- based on a 100 wt% total of the composition (Paragraph 19) as in instant Claim 13,  wherein the glass-ceramic composition comprises a source of:  50 to 60 wt% SiO2 (Paragraph 13), 1 to 3 wt% Al2O3 (Paragraph 24), 2 to 6 wt% P2O5 (Paragraph 16), 4 to 8 wt% CaO (Paragraph 18), 7.7 to 12.5 wt% Li2O (Paragraph 14),  0.5 to 2 wt% Na2O (Paragraph 29), 1 to 4 wt% ZrO2 (Paragraphs 26-27), and 02 to 0.8 wt% F (Paragraph 19)- based on a 100 wt% total of the composition as in instant Claim 14, 

MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71,43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.”).... "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).

Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' I Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

In the instant case, neither the specification nor Applicant has provided evidence that the claimed concentrations are critical, thus the teachings of the references renders the claimed concentration range obvious.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Liu teaches the inclusion/importance of osteoblast cells, and the ability to grow on fluorapatite.   Rubbert teaches that dental implant/restoration material composed of lithium disilicate can support integration and growth of osteoblast cells.  Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Liu (The Effect of Novel Fluorapatite Surfaces on Osteoblast-Like Cell Adhesion, Growth, and Mineralization” Tissue Engineering, Part A, Volume 16, Number 9, 2010, Rubbert (US 20120065756), and Ferreira (US 20140193499)

Markus, Liu, and Rubbert apply as above to teach claims 12-14.  Markus focuses on dental restorative materials.  Neither reference teaches the introduction of B2O3.  However, the inclusion of such an agent would have been obvious based on the teachings of Ferreira.  An artisan would have been motivated to have included an agent such as B2O3 because it promotes the remodeling and healing of bone (Paragraph 120).    Thus, B2O3 is ideal to use with the system of Markus, Liu, and Rubbert since they deal with dental restorations used to heal bone within the mouth.  Because there exists evidence of the success of B2O3 in paragraph 120, there would be a high expectation of success as in instant Claim 15. 


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Liu teaches the inclusion/importance of osteoblast cells, and the ability of osteoblast cells to grow on fluorapatite.  Rubbert teaches that dental implant/restoration material composed of lithium disilicate can support integration and growth of osteoblast cells.  Ferreira teaches the importance of B2O3 inclusion in such implant material.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Kim (US 20160060159), Ning et al. “Effects of silica on the bioactivity of calcium phosphate composites in vitro” Journal of Materials Science:  Materials in Medicine 16 (2005) 355-360, Rubbert (US 20120065756)

Markus teaches a bioactive composition, comprising a glass-ceramic comprised of:  a first crystalline phase of lithium disilicate; and a second crystalline phase (Paragraphs 8, 12, 20) as in instant Claim 21.  Markus does not teach that the second crystalline phase comprises wollastonite, cristobalite, beta-quartz, lithiophosphate, or a combination therefore.
The invention of Markus is to be used in dental restorations (Paragraph 1) and utilizes apatite/fluorapatite as the second crystalline phase.  It does not utilize cristobalite as the secondary crystal phase.  However, the use of cristobalite would have been obvious from the teachings of Kim.  Kim teaches a lithium disilicate crystalline glass containing cristobalite phase for the preparation of glass-ceramic articles for dental materials (abstract and [0003] and [0005]). An artisan would have been motivated to have used cristobalite as a secondary crystalline phase because it can help to produce a very strong glass ceramic (Abstract).  Such material can be successfully used in dental restorations (Abstract).  Ning teaches that osteoblast cells can successfully grow on cristobalite material (Abstract, Conclusion of Ning).  Therefore Ning provides reasonable expectations of success for some growth/maintenance of osteoblast cells on the material taught in Kim and as in instant Claim 21
Neither Markus, Kim, and Ning specifically mention the ability of lithium disilicate to support osteoblast growth.  However, ability of lithium disilicate to support osteoblast growth  was well known and documented by Rubbert.  Rubbert teaches that dental implant material composed of lithium disilicate (Paragraph 291) can support the growth of osteoblast cells (Paragraph 198, Paragraph 202).  Therefore, the lithium disilicate and cristobalite material taught by Kim has two phases that are adequate to support osteoblast cells growth.  Furthermore, the compositions of the references are used for dental purposes meaning they are inserted into the mouth where liquid mediums such as saliva and water are present inherently and are capable of supporting osteoblast growth.  Therefore, Rubbert provides reasonable expectations of success for some growth/maintenance of osteoblast cells on the material taught by Kim  as in instant Claim 21.
Dependent Claims taught by EP2868634
The bioactive composition of claim 12,  wherein the glass-ceramic composition comprises a source of: 50 to 75 wt% SiO2 (Paragraph 13), 1 to 5 wt% AI2O3 (Paragraph 24),1 to 8 wt% P2O5 (Paragraph 16), 2  to 10 wt% CaO (Paragraph 18), 5 to 20 wt% Li2O (Paragraph 14), 0.5% to 8wt% Na2O (Paragraph 29), 0.5 to 8 wt% ZrO2 ( Paragraphs 26-27), 0.1 to 1.0 wt F- based on a 100 wt% total of the composition (Paragraph 19) as in instant Claim 22,  wherein the glass-ceramic composition comprises a source of:  50 to 60 wt% SiO2 (Paragraph 13), 1 to 3 wt% Al2O3 (Paragraph 24), 2 to 6 wt% P2O5 (Paragraph 16), 4 to 8 wt% CaO (Paragraph 18), 7.7 to 12.5 wt% Li2O (Paragraph 14),  0.5 to 2 wt% Na2O (Paragraph 29), 1 to 4 wt% ZrO2 (Paragraphs 26-27), and 02 to 0.8 wt% F (Paragraph 19)- based on a 100 wt% total of the composition as in instant Claim 23, 

MPEP § 2144.05 (I) states, “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71,43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.”).... "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention).

Further MPEP § 2144.05 (II) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int' I Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

In the instant case, neither the specification nor Applicant has provided evidence that the claimed concentrations are critical, thus the teachings of the references renders the claimed concentration range obvious.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Kim teaches the second crystalline phase cristobalite.  Ning teaches that osteoblast cells can grow on the cristobalite material.  Rubbert teaches that osteoblast cells can grow on lithium disilicate.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      


Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Markus (EP2868634) in view of Kim (US 20160060159), Ning et al. “Effects of silica on the bioactivity of calcium phosphate composites in vitro” Journal of Materials Science:  Materials in Medicine 16 (2005) 355-360, Rubbert (US 20120065756), Ferreira (US 20140193499)

Markus, Liu, Kim, Ning, and Rubbert apply as above to teach claims 21-23.  Markus focuses on dental restorative materials.  Neither references teach the introduction of B2O3.  However, the inclusion of such an agent would have been obvious based on the teachings of Ferreira.  Ferreira utilizes such an agent in dental restorative bioactive glass formulations to promote remodeling and healing of bone (Paragraph 120).  An artisan would have been motivated to have included an agent such as B2O3 because it promotes the remodeling and healing of bone when performing dental restorative work (Paragraph 120).    Thus, B2O3 is ideal to use with the system of Markus and Liu since they deal with dental restorations used to heal bone within the mouth.  Because there exists evidence of the success of B2O3 in paragraph 120, there would be a high expectation of success as in instant Claim 24. 


The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Kim teaches the second crystalline phase.  Ning teaches that osteoblast cells can grow on the cristobalite material.  Rubbert teaches that lithium disilicate can support osteoblast growth.  Ferreira teaches the importance of B2O3 inclusion in such implant material.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      




Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160060159), Ning et al. “Effects of silica on the bioactivity of calcium phosphate composites in vitro” Journal of Materials Science:  Materials in Medicine 16 (2005) 355-360, Rubbert (US 20120065756),

Kim teaches a bioactive composition comprising a glass-ceramic composition comprising a first crystalline phase comprising lithium disilicate, and a second crystalline phase that is cristobalite (abstract, Paragraph 3, Paragraph 5).  An artisan would have been motivated to have used cristobalite as a secondary crystalline phase because it can help to produce a very strong glass ceramic (Abstract).  Such material can be successfully used in dental restorations (Abstract).  Ning teaches that osteoblast cells can successfully grow on cristobalite material (Abstract, Conclusion of Ning).  Therefore Ning provides reasonable expectations of success for some growth/maintenance of osteoblast cells on the multiphase material taught in Kim and as in instant Claim 21
Neither Kim or Ning specifically mention the ability of lithium disilicate to support osteoblast growth.  However, the ability of lithium disilicate to support osteoblast growth  was well known and documented by Rubbert.  Rubbert teaches that dental implant material composed of lithium disilicate (Paragraph 291) can support the growth and integration of osteoblast cells (Paragraph 198, Paragraph 202).  Therefore, the lithium disilicate and cristobalite material taught by Kim has two phases that are adequate to support osteoblast cells growth.  Furthermore, the compositions of the references are used for dental purposes meaning they are inserted into the mouth where liquid mediums such as saliva and water are present inherently and are capable of supporting osteoblast growth  as in instant Claim 21.

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."

In the present situation, rationales A, C, D, E, G are applicable.  Markus teaches a bioactive composition comprising a glass-ceramic comprised of a first crystalline phase comprised of lithium disilicate; and a second crystalline phase.  Kim teaches the second crystalline phase.  Ning teaches that osteoblast cells can grow on the cristobalite material.  Rubbert teaches that osteoblast cells can successfully grow on lithium disilicate.   Thus, the teaching of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation.  The cited prior art meets the criteria set forth in both Graham and KSR.      


Conclusion

All claims stand rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632